DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
As per applicant’s preliminary amendment filed on 9/23/2021 claims 2-48 has been canceled.
Claim 1 is examined.
Specification
The use of the term Motorola, Intel and more, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11157250. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.

Claim current application
Patented claims USPN 11157250
1.  A method, comprising:
retrieving, by a processor from a data repository, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction;
accessing, by the processor from the data repository, a preferred function comprising a second human-readable machine instruction and has been previously identified as an authorized source code;
accessing, by the processor, an equivalence limitation threshold;
automatically determining, by the processor, equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until the equivalence limitation threshold is reached;
upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function;
upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function; and
outputting the transformed candidate source code.
1. A method, comprising: retrieving, by a processor from a data repository, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction; accessing, by the processor from the data repository, a preferred function comprising a second human-readable machine instruction that has been previously identified as an authorized source code; accessing, by the processor, an equivalence limitation threshold; automatically determining, by the processor, equivalence between the candidate function and the preferred function including: deriving a logic equation for the candidate funcion; and accessing a logic equation for the preferred function, wherein equivalence is failed to be determined upon the logic equation for the candidate function being determined to be different from the logic equation for the preferred function, wherein the processor then further executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until the equivalence limitation threshold is reached; upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function; upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function; and outputting the transformed candidate source code.


Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10296330. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.
Claim current application
Patented claims USPN 10296330
1.  A method, comprising:
retrieving, by a processor from a data repository, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction;
accessing, by the processor from the data repository, a preferred function comprising a second human-readable machine instruction and has been previously identified as an authorized source code;
accessing, by the processor, an equivalence limitation threshold;
automatically determining, by the processor, equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until the equivalence limitation threshold is reached;
upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function;
upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function; and
outputting the transformed candidate source code.
1. A method, comprising: retrieving, by a processor from a memory, a candidate source code, having a candidate function, and comprising a first human-readable machine instruction; accessing, by the processor from the memory, a preferred function comprising a second human-readable machine instruction which has been previously identified, wherein the preferred function comprises a set of instructions, that when converted to machine code, cause a machine to perform the preferred function in a previously identified optimal manner; automatically determining, by the processor, equivalence between the candidate function and the preferred function, wherein the equivalence determination: derives a logic equation for the candidate function, accesses a logic equation for the preferred function, determines whether the logic equation for the candidate function and the logic equation for preferred function are logically equivalent by providing the logic equation for the candidate function and the logic equation for the preferred function to an automated theorem prover, and assesses whether given any input to the candidate function and the same input to the preferred function, the output value of the candidate function and output value for the preferred function are equal; upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function; upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function; and outputting the transformed candidate source code.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites retrieving data from repository, accessing data repository and outputting the transformed candidate source code.
The limitation of retrieving data from repository, accessing data repository and outputting the transformed candidate source code as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “retrieving” in the context of this claim encompasses the user manually calculating and manipulating data. Similarly, the limitation of automatically determine, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “upon equivalence” in the context of this claim encompasses the user thinking that data can be collected and manipulated for the candidate source code. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform retrieving and accessing. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, accessing and outputting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform said steps no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoicescu et al USPN 8,739,144 in view of Betouin et al USPN 9,128,722.
Regarding claim 1
Stoicescu et al teaches 
retrieving, by a processor from a data repository, a candidate source code, having candidate function, and comprising a first human-readable machine instruction (column 4, line 35, a code segment candidate or expression 120 is identified in the source code. This code segment candidate 120 may be identified by for instance, parsing the source code to locate individual expressions or functions. Control flow information, such as a control flow graph, is built for the expression or code segment candidate 120 and this control flow graph is evaluated by comparing the control flow graph with control flow graphs stored in the library 20 in a convenient format. If no similar control flow graph or information is found then the method may move on to the next candidate code segment at step 170. If a similar control flow graph 130 is found in the library 20 then a code pattern, associated with the matched control flow graph 130 may be retrieved from the library 20 for comparison against the code segment candidate 120. The code segment candidate or expression 120 is checked to determine its equivalence with the code pattern from the library 20. This equivalence check is carried out by performing a value numbering procedure at step 140. Value numbering may be carried out using a static single assignment form or hash table);

accessing, by the processor from the data repository, a preferred function comprising a second human-readable machine instruction and has been previously identified as an authorized source code (column 4, line 45, If a similar control flow graph 130 is found in the library 20 then a code pattern, associated with the matched control flow graph 130 may be retrieved from the library 20 for comparison against the code segment candidate 120. The code segment candidate or expression 120 is checked to determine its equivalence with the code pattern from the library 20. This equivalence check is carried out by performing a value numbering procedure at step 140. Value numbering may be carried out using a static single assignment form);

accessing, by the processor, an equivalence limitation threshold (column 1, line 63, according to an example of the present invention there is provided a compiler for compiling source code comprising: a library of code patterns and control flow information for each code pattern, wherein each code pattern comprises one or more variable; and a processor arranged to: evaluate the control flow of an expression in the source code, wherein the expression comprises one or more variable, match the expression to one of the code patterns in the library based on the evaluated control flow information, assign value numbers to the one or more variable within the expression, determine if the expression and the matched code pattern are equivalent based on the assigned value numbers, and replace the expression with a replacement expression if the expression and the matched code pattern are equivalent. The library may be predetermined and comprise a set of code patterns. In preparing the library, each code segment may be associated with its control flow information. This control flow information may be determined by any suitable technique and stored in a convenient format. The compiler may identify expressions from the source code as candidates for evaluation. Once an expression (i.e. a code segment candidate) has been identified, which may, for instance, be by finding a complete procedure or function, the control flow information from that identified expression may be determined, again in any suitable way, including graphically. The control flow information for the identified expression may then be used to find a match with one or more of the code patterns in the library);

automatically determining, by the processor, equivalence between the candidate function and the preferred function wherein the processor executes a plurality of processing operations, comprising the determination of equivalence between the candidate function and the preferred function, until the equivalence limitation threshold is reached (column 5, line 7, value numbering may be carried out by assigning value numbers to any variables or operands within both the expression 120 and any identified or matched code patterns. Alternatively, the value numbering of the code patterns in the library 20 may be predetermined in order to speed up the process. Operands or variables may be found to be equivalent if they store the same value or for instance if the values of operands and their propagation through a code pattern is similar to that of the code segment candidate 120. It is not necessary to introduce specific values to determine equivalence as value numbers may instead be followed through. If equivalence (or the operands are found to be similar based on the value numbering operation) is not found at step 150 then the method moves on to the next code segment candidate 170. If, however, equivalence is found at step 150 then further pre-conditions may be checked if required at step 160. In general these pre-conditions may refer to exceptional circumstances that may be encountered. For instance, in certain code segments or types of code segments it may be a requirement that operands are signed. If a replacement did not (or could no) contain signed operands the result may not be safe as it would not result in semantically equivalent or stable code. In another example, certain expressions may not be used with floating point values as such data types may not be usable in the replacement expression. In another example, certain expressions may not be applied to operands having certain qualifiers. In another example, certain expressions may not be replaced if more than a certain number of machine instructions would run causing side effects in other optimizations. In another example, certain expressions or code segment candidates 120 may not be suitable for replacement if they are only able to operate within a certain range of values for a particular target architecture. In another example, certain expressions may not be replaced in certain "flavour" of architectures especially if the replacement is not supported by certain groups of architectures. Stoicescu et al teaches equivance but doesn’t teach explicitly upon equivalence being determined, automatically providing, by the processor, indicia of equivalence associated with the candidate function and the preferred function, however, Betouine et al teaches (see figs 2-3, A software publisher can use a tool which generates "fertilized" or "diversified" code using a pool of equivalent routines. Equivalent routines are ones that are computationally identical. Given the same input, each equivalent routine produces the same output through different code. A pool of routines or functions can include multiple different routines that all perform the same function. Thus, in order to "fertilize" code and make it less homogenous, like instances of a particular function or routine can be replaced with different but equivalent routines. For example, one instance of the simple routine A+B can be replaced with (A-(2*B))+B+B+B in one location and A+B can be replaced with (A.sup.2-B.sup.2)/(A-B) in another location. Other, more lengthy and complex functions can also be fertilized in this way. The pool of functions can be generated automatically and/or it can be generated manually. Further, the number of functions in the pool can expand or shrink as needed. In one aspect, each copy of a software application is fertilized randomly, such that each copy, while performing the same functions, has a different set of bits and even a different file size. In another aspect, the system selects from the pool deterministically, in a manner similar to using a seed with a random number generator, in order to reproduce the same fertilized code multiple times);
outputting the transformed candidate source code (column 4, line 45, If the pre-conditions are all met at step 160 (or if there are no pre-conditions to be checked) the code segment candidate 120 in the source code may be replaced with a replacement code expression or code segment 180. This replacement code expression 180 may be the same code that was checked for equivalence at step 140 or maybe an equivalent code expression associated with the code pattern and having the same functionality or result. The library 20 may store all of these alternatives or the storage may be distributed. If any of the pre-conditions are not satisfied then the replacement is not made and the method again returns to a further code segment candidate 120 until all expressions 120 are either replaced or checked and left unamended. Once all code segment candidates 120 have been exhausted then the method may stop and other functions of the compiler may be implemented or the resulting source code is saved in this optimized state);
Betouin et al teaches upon the indicia being provided, automatically transforming, by the processor, the candidate source code comprising replacing the candidate function with the preferred function (column 14, line 10, Next the disclosure turns to the tool and provides more details about the tool and how it operates during pre-processing and before compilation time. The tool can be software, modules configured to control a processor, a special-purpose processor, or any combination of the above to perform certain functional steps. In the description of most of the solutions, the tool performs operations before compilation in order to transform the source code. However, these descriptions are for illustration purposes and should not be considered limiting. The tool can perform all or part of the described operations at any stage before compilation. FIG. 5 illustrates a detailed view 500 of an example obfuscating compiler 504. A compiler can include a subset of the shown components as well as additional components. The compiler 504 receives source code 502. The compiler 502 typically passes source code 502 through a lexical analyzer 506, a semantic analyzer 508, an intermediate code generator 510, an optimizer 512, and a code generator 514 to generate obfuscated compiled code. An identifier 516 and replacer 518 can operate at any stage before, during, and/or after compilation, from the source code up to and including the compiled code. The replacer 518 replaces routines or data structures in the source code with equivalent ones from a pool of functions 520 or pool of data structures 522. In one variation, the identifier 516 and replacer 518 act at the lexical analyzer 506 stage 526. In another variation, the identifier 516 and replacer 518 act at the optimizer 512 stage 528). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to transform the data. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into retrieving data from repository and edit them when needed for reducing complexity and increase speed.


Relevant Prior Art 
US 6021220 A Anderholm teaches System And Method For Pattern Recognition
US 6466923 B1 Young teaches Method And Apparatus For Biomathematical Pattern Recognition
US 7203932 B1 Gaudet et al Method And System For Using Idiom Recognition During A Software Translation Process
US 10521209 B2 Machine-based Normalization Of Machine Instructions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191